                                          Case 3:19-cv-07405-WHO Document 39 Filed 09/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         HECTOR ALATORRE,
                                   7                                                           Case No. 3:19-cv-07405-WHO
                                                          Plaintiff,
                                   8
                                                  v.                                           ORDER OF CONDITIONAL
                                   9                                                           DISMISSAL
                                         BLAZIN WINGS, INC.,
                                  10                                                           Re: Dkt. No. 38
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                                The parties to the action, by and through their counsel, have advised the Court that they have
                                  13
                                       agreed to a settlement.
                                  14
                                               IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any hearings
                                  15
                                       scheduled in this matter are VACATED; provided that, if any party certifies to this Court, with
                                  16
                                       proper notice to opposing counsel within ninety (90) days from the date below, that settlement has not
                                  17
                                       in fact occurred, this order shall be vacated and this cause shall be restored to the calendar for further
                                  18
                                       proceedings.
                                  19
                                               If the parties wish for me to retain jurisdiction to effectuate the terms of the settlement, they
                                  20
                                       shall file a stipulation so stating with a copy of the final written settlement over which they ask me to
                                  21
                                       retain jurisdiction.
                                  22
                                               IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: September 23, 2020
                                  25

                                  26                                                       ______________________________________
                                                                                           WILLIAM H. ORRICK
                                  27                                                       United States District Judge

                                  28
